Citation Nr: 0323974	
Decision Date: 09/15/03    Archive Date: 09/23/03	

DOCKET NO.  98-03 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
total abdominal hysterectomy.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, that denied the benefits sought on appeal.  The 
veteran, who had active service from April 1973 to 
April 1976, appealed those decisions to the BVA, and the case 
was referred to the Board for appellate review.

In a decision dated in February 2000, the Board denied one of 
the issues then on appeal.  The veteran appealed that denial 
to the United States Court of Appeals for Veterans Claims 
(Court), and in an Order dated in January 2001, the Court 
vacated the Board's decision.  The Board then remanded the 
case to the RO in September 2001 for additional development.  
During the course of the development requested by the Board, 
the veteran completed her appeal with respect to the issue of 
service connection for PTSD.  The case was subsequently 
returned to the Board for further appellate review.



REMAND

A preliminary review of the record discloses that after the 
development requested by the Board in the September 2001 
remand, the Board undertook additional evidentiary 
development in this case pursuant to authority provided by 
38 C.F.R. § 38 C.F.R. § 19.9(a)(2) (2002).  The Board 
observes that not all of the development requested was 
completed.  Nevertheless, a recent opinion from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that 38 C.F.R. § 38 C.F.R. § 19.9(a)(2) was 
invalid because it permitted the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration of that evidence.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  The Federal Circuit explained that 
when the Board obtained and considered evidence that was not 
before the RO, an appellant has no means to obtain one review 
on appeal to the Secretary as called for by 38 U.S.C.A. 
§ 7104(a) because the Board is the only appellate tribunal 
under the Secretary.  Therefore, it appears that the evidence 
obtained by the Board cannot be considered as an initial 
matter.

With respect to additional development, the Board notes that 
the veteran was afforded a VA examination in July 2002 in 
order to obtain a medical opinion as to the etiology of the 
veteran's total abdominal hysterectomy.  While the examiner 
did provide an opinion regarding the relationship of the 
hysterectomy to the veteran's use of an IUD during service, 
the examiner did not offer an opinion as to whether the 
hysterectomy was in any way related to the gynecological 
symptomatology shown in service medical records.  As such, a 
further opinion with respect to this matter is necessary.  

With respect to the appellant's claim for service connection 
for PTSD, the Board notes that this claim was previously 
considered and denied by the RO in a rating decision dated in 
March 1997.  In a letter to the appellant dated in June 1999 
she was notified that she had not filed a timely substantive 
appeal with respect to that decision.  The veteran 
subsequently reopened her claim for service connection for 
PTSD, although it does not appear that the RO made a decision 
as to whether new and material evidence had been submitted to 
reopen the previously denied claim.  Should this matter be 
resolved favorably, there is additional development that 
would be necessary in the context of a reopened claim.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following actions:

1.  In addition to the development 
requested below, the RO should ensure 
that the notification and assistance 
requirements of the VCAA are satisfied.

2.  The veteran's claims file should be 
referred to the examiner who performed 
the VA gynecological examination in 
July 2002.  If that examiner is no longer 
available, the claims file should be 
referred to an appropriate examiner.  The 
examiner is requested to offer an opinion 
as to whether the veteran's total 
abdominal hysterectomy, bilateral 
salpingo-oophorectomy performed following 
service was in any way related to the 
gynecological symptomatology (beyond that 
associated with the IUD) shown in service 
medical records.  A clear rationale for 
any opinion would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

3.  The RO should determine whether new 
and material evidence has been submitted 
to reopen the previously denied claim for 
service connection for PTSD.  If new and 
material evidence has been submitted to 
reopen the previously denied claim, the 
RO should undertake the development 
requested in paragraphs 4 and 5 below.

4.  After undertaking any additional 
development necessary to attempt to 
corroborate the stressful incidents the 
veteran reports she was exposed to during 
service, the RO should prepare a report 
detailing the nature of any stressor 
which it has determined is established by 
the record.  If no stressor has been 
verified, the RO should so state in this 
report.  This report should be added to 
the claims file.  

5.  After completing the above actions, 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders that may be present.  Any and 
all indicated studies, tests, and 
evaluations deemed necessary should be 
accomplished, but should include 
psychological testing, including PTSD 
scales.  Regarding the claim for service 
connection for PTSD, the examiner is 
requested to review the summary of 
stressors included in the claims file and 
the examiner should only consider these 
events for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support a diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the record.  A clear 
rationale for all opinions would be 
helpful, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to it's 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument she desires 
to have considered in connection with her current appeal.  No 
action is required of the veteran until she is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



